Nat Nathan had a judgment against Adolph Michaelson in the sum of $1,200.38, with interest and costs. To satisfy the judgment Nathan caused an attachment to be issued on certain funds in the Provident Savings Bank and Trust Company, Fourth  Main Branch, Cincinnati, Ohio, in ail account in the name of Adolph Michaelson, Agent.
Nathan's petition also makes three daughters of Michaelson parties defendant in the case. The three daughters claimed the funds attached.
On the trial of the case the Court of Common Pleas found the funds to be the funds of Adolph Michaelson and held the attachment good. From that judgment, Michaelson appeals to this court.
The first proposition that confronts the court is one of jurisdiction. While no motion was filed to dismiss the appeal for want of jurisdiction the question so squarely presents itself to the court that we do not feel that the point can be passed; since the court must determine its own jurisdiction the precedent should not be established to the effect that an attachment is appealable.
The jurisdiction of the Court of Appeals on appeal is defined in the Constitution, and is limited to the *Page 294 
trial on appeal of chancery cases. Article IV, Section 6. Attachment is purely a statutory remedy, and cannot be considered to have any chancery feature.
The appeal in the instant case must be dismissed for want of jurisdiction.
However, we have examined the case on the merits, and if the case were properly here we would have to find on the evidence adduced as the trial court found — that the funds were the funds of Adolph Michaelson. The record clearly shows that when the account was opened by Michaelson, as "Adolph Michaelson, Agent", there was at the same time a like amount transferred from his individual account. If the daughters furnished him any moneys, they were all carried in this account, designated "Agent". The record shows that over $2,000 was transferred by Michaelson from his personal account to his account as "Agent", and his personal business transactions were carried on through this account as agent. It is conclusively shown that more money was transferred from his personal account to his account as agent than was necessary to discharge the Nathan judgment. We rest our decision, however, on the jurisdiction question, and the appeal is dismissed.
Appeal dismissed.
CUSHING and ROSS, JJ., concur. *Page 295